DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-19 are pending and currently under consideration for patentability.    
Priority
	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5-7, 10-13, 15-17, and 20is/are rejected under 35 U.S.C. 103 as being unpatentable over Browka (US PGPUB 20190167523 A1) in view of Mosalam (US PGPUB 20180092772 A1).

Regarding Claim 1, Browka teaches an apparatus (figures 1-4) (paragraph 0004)comprising:
 a housing (dispenser, 100) that defines at least a first receptacle (receiving member, 103) that is configured to receive and support a cartridge (medicament container, 99) having a solution therein (paragraph 0062), the first receptacle (carriage member, 103) having a central axis (axis, B-B)(figure 4B); and 
an actuator (actuating system, 111: actuator, lip, 519) that is coupled to the housing (101) (paragraph 0063) and movable between a first position and a second position (paragraph 0076), 
wherein the actuator (519) comprises an engagement element (button, 105) (figure 4B). 
wherein in the first position (button 105 farthest away from dispenser), the engagement element (105) of the actuator (519) is radially spaced from the central axis of the first receptacle (103) by a first distance (figure 2) and 
wherein in the second position (button closest to dispenser) the engagement element (105) of the actuator (519) is radially spaced from the central axis of the first receptacle by a second distance that is less than the first distance (paragraph 0076) (figure 4B).
However, Browka fails to teach wherein the engagement element of the actuator is positioned within the first receptacle. Mosalam teaches a device eyedrop delivery (abstract) comprising:  engagement element (switch, 34) of the actuator (pushing structure) is positioned within the first receptacle (mechanism, 12) (figure 1-3). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the engagement element of Browka so it is placed within the first receptacle similar to that disclosed by Mosalam so that less transition parts are required in assembly.  In addition, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse,  86 USPQ  70.

Regarding Claim 2, Browka in view of Mosalam teaches the apparatus of claim 1, wherein the housing (100) defines an alignment feature (projection, 112) that is at least partially receivable into an eye socket of a user so that when the housing (100) is positioned above an eye of the user and the alignment feature is received within the eye socket of the user (paragraph 0062).
Browka fails to teach where the alignment feature is configured to align the central axis of the first receptacle with the eye of the user. Mosalam teaches wherein the alignment feature (eyecup, 16) is configured to align the central axis of the first receptacle (12) with the eye of the user (paragraph 0038). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the alignment feature of Browka so that it is aligned with the central axis of the first receptacle and the eye of the user, similar to that disclosed by Mosalam, so the entire device is in direct eyesight of the patient, this advantageously allows preventing the user from seeing the predetermined quantity of liquid when it drops into the eye, thus preventing a reflex closure of the eye that in known eyedrop dispensers often cause a loss of the drop (Mosalam, paragraph 0039).  In addition, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse,  86 USPQ  70.

Regarding Claim 3, Browka in view of Mosalam teaches the apparatus of claim 1. Browka further teaches wherein the actuator comprises a rack (510) and a pinion (519), wherein the rack defines the engagement element of the actuator (paragraph 0076).

Regarding Claim 5, Browka in view of Mosalam teaches the apparatus of claim 1, Browka further discloses a stop (member stop, 527a) that is configured to inhibit the actuator (519) from moving beyond the second position (paragraph 0088)(figure 4B).

Regarding Claim 6, Browka in view of Mosalam teaches the apparatus of claim 1, Browka further discloses that the housing (100) comprises a frame (101) that defines at least one alignment feature (112), wherein the at least one alignment feature (112) is configured to engage a face of a user to align the frame in a predetermined orientation with respect to the face of the user (paragraph 0062),
wherein the first receptacle (103) is configured to align a cartridge containing solution therein with respect to a first eye of the user, and wherein the housing (100)  further defines a second receptacle (110).  Browka and Mosalam are silent in regard to the second receptacle being configured to align the cartridge containing solution therein with a second eye of the user. Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cartridge containing solution alignment disclosed by Browka in view of Mosalam with a second eye of the user since it has been held that rearranging parts of an invention involves  only routine skill in the art. In re Japikse,  86 USPQ  70 and so that the user can monitor the fluid levels when using.  Mosalam teaches it is advantageous to block vision forwards the receptacle, so the entire device is in direct eyesight of the patient, this advantageously allows preventing the user from seeing the predetermined quantity of liquid when it drops into the eye, thus preventing a reflex closure of the eye that in known eyedrop dispensers often cause a loss of the drop (Mosalam, paragraph 0039).  

Regarding Claim 7, Browka in view of Mosalam teaches the apparatus of claim 6, Browka further discloses that the frame (101) defines the first receptacle (103) and the second receptacle (110).

Regarding Claim 10, Browka in view of Mosalam  teaches apparatus of claim 1, Browka further discloses that the cartridge (99) contains an eye drop solution (paragraph 0062).

Regarding Claim 11, Browka teaches a method (paragraph 0059) comprising: 
positioning a cartridge (99) within a first receptacle (103) of a housing (100) of an apparatus, the cartridge (99) containing a solution (paragraph 0062), the first receptacle (103) having a central axis (axis, B-B)(figure 4B), the apparatus further comprising an actuator (111, 519) that is coupled to the housing (100) and movable between a first position and a second position (paragraph 0076), wherein the actuator (519) comprises an engagement element (105)(figure 4B),
 wherein in the first position, the engagement element (105) of the actuator 519) is radially spaced from the central axis of the first receptacle (103) by a first distance; and 
moving the actuator from the first position to the second position wherein in the second position (paragraph 0076), the engagement element (105) of the actuator (519) is radially spaced from the central axis (B-B) of the first receptacle (103) by a second distance that is less than the first distance (paragraph 0076), 
wherein in the second position, the engagement element (105) of the actuator (519) compresses the cartridge (99) to dispense a quantity of-the solution within the cartridge (99) (paragraph 0062). However, Browka fails to teach wherein the engagement element of the actuator is positioned within the first receptacle. Mosalam teaches a device eyedrop delivery (abstract) comprising:  engagement element (switch, 34) of the actuator (pushing structure) is positioned within the first receptacle (mechanism, 12) (figure 1-3).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the engagement element of Browka so it is placed within the first receptacle similar to that disclosed by Mosalam so that less transition parts are required in assembly.  In addition, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse,  86 USPQ  70.
 
Regarding Claim 12, Browka in view of Mosalam teaches the apparatus of claim 11, Browka further discloses that the housing (100) defines an alignment feature (projection, 112) that is at least partially receivable into an eye socket of a user so that when the housing (100) is positioned above an eye of the user and the alignment feature is received within the eye socket of the user (paragraph 0062).
Browka fails to teach where the alignment feature is configured to align the central axis of the first receptacle with the eye of the user. Mosalam teaches wherein the alignment feature (eyecup, 16) is configured to align the central axis of the first receptacle (12) with the eye of the user (paragraph 0038). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the alignment of Browka so it is placed within the first receptacle similar to that disclosed by Mosalam so the entire device is in direct eyesight of the patient, this advantageously allows preventing the user from seeing the predetermined quantity of liquid when it drops into the eye, thus preventing a reflex closure of the eye that in known eyedrop dispensers often cause a loss of the drop (Mosalam, paragraph 0039).  In addition, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse,  86 USPQ  70.

Regarding Claim 13, Browka in view of Mosalam teaches the method of claim 11, Browka further discloses that the actuator comprises a rack (510) and a pinion (519), wherein the rack defines the engagement element of the actuator (paragraph 0076).

Regarding Claim 15, Browka in view of Mosalam teaches the method of claim 11, Browka further discloses a stop (member stop, 527a) that is configured to inhibit the actuator (519) from moving beyond the second position (paragraph 0088)(figure 4B).

Regarding Claim 16, Browka in view of Mosalam teaches the apparatus of claim 11, Browka further discloses that the housing (100) comprises a frame (101) that defines at least one alignment feature (112), wherein the at least one alignment feature (112) is configured to engage a face of a user to align the frame in a predetermined orientation with respect to the face of the user (paragraph 0062),
wherein the first receptacle (103) is configured to align a cartridge containing solution therein with respect to a first eye of the user, and wherein the housing(100)  further defines a second receptacle (110).  Browka and Mosalam fail to disclose that the second receptacle is configured to align the cartridge containing solution therein with a second eye of the user. It would have been obvious  to one having ordinary skill in the art at the time the invention was made to align the cartridge containing solution therein disclosed by Browka in view of Mosalam with a second eye of the user since it has been held that rearranging parts of an invention involves  only routine skill in the art. In re Japikse,  86 USPQ  70 Mosalam teaches it is advantageous to block vision forwards the receptacle, so the entire device is in direct eyesight of the patient, this advantageously allows preventing the user from seeing the predetermined quantity of liquid when it drops into the eye, thus preventing a reflex closure of the eye that in known eyedrop dispensers often cause a loss of the drop (Mosalam, paragraph 0039).  

Regarding Claim 17, Browka in view of Mosalam teaches the method of claim 16, Browka further teaches wherein the frame (101) defines the first receptacle (103) and the second receptacle (110).

Regarding Claim 20, Browka in view of Mosalam teaches method of claim 11, Browka further discloses that the cartridge (99) wherein the cartridge (99) contains an eye drop solution (paragraph 0062).

Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Browka (US PGPUB 20190167523 A1) in view of Mosalam (US PGPUB 20180092772 A1) as applied to claim 3 and 13 above, and further in view of  Ajaelo (US PGPUB 20180193190 A1).
Regarding Claim 4, Browka in view of Mosalam  teaches the apparatus of claim 3. However Browka and Mosalam fail to teach wherein the pinion comprises a lever. Ajaelo teaches a portable automatic electronic drop administration device (abstract) comprising a pinion comprising a lever (lever arm, 112) (figure 1) (paragraph 0082).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the pinion of Browka in view of Mosalam to include a lever similar to that disclosed by Ajaelo so that compression for ejection can be better controlled and more gradual (Ajaelo, paragraph 0092).

Regarding Claim 14, Browka in view of Mosalam  teaches the method of claim 13. However Browka and Mosalam fail to teach wherein the pinion comprises a lever. Ajaelo teaches a portable automatic electronic drop administration device (abstract) comprising a pinion comprising a lever (lever arm, 112) (figure 1) (paragraph 0082).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the pinion of Browka in view of Mosalam to include a lever similar to that disclosed by Ajaelo so that compression for ejection can be better controlled and more gradual (Ajaelo, paragraph 0092).

Claim(s) 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Browka (US PGPUB 20190167523 A1) in view of Mosalam (US PGPUB 20180092772 A1) as applied to claims 6 and 16 above, and further in view of Rabin (US PGPUB 20210000479 A1).
Regarding Claim 8, Browka in view of Mosalam teaches the apparatus of claim 6. However both Browka and Mosalam fail to teach wherein the actuator comprises a pair of calipers and a cable, wherein the pair of calipers are configured to close upon retraction of the cable.  Rabin teaches a device and method for impingement of an aorta (abstract) comprising: an actuator (actuator, 232) comprising a pair of calipers (arms, 223) and a cable (cable, 224), wherein the pair of calipers (232) are configured to close upon retraction of the cable (224) (paragraph 0048) (figures 7-9). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the actuator of Browka in view of Mosalam to include a pair of calipers and cable similar to that disclosed by Rabin so that the user has better control over the cable and actuation is more gradual (Rabin, paragraph 0048).

Regarding Claim 18, Browka in view of Mosalam teaches the method of claim 16. However both Browka and Mosalam fail to teach wherein the actuator comprises a pair of calipers and a cable, wherein the pair of calipers are configured to close upon retraction of the cable.  Rabin teaches a device and method for impingement of an aorta (abstract) comprising: an actuator (actuator, 232) comprising a pair of calipers (arms, 223) and a cable (cable, 224), wherein the pair of calipers (232) are configured to close upon retraction of the cable (224) (paragraph 0048) (figures 7-9). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the actuator of Browka in view of Mosalam to include a pair of calipers and cable similar to that disclosed by Rabin so that the user has better control over the cable and actuation is more gradual (Rabin, paragraph 0048).

Claim(s) 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Browka (US PGPUB 20190167523 A1) in view of Mosalam (US PGPUB 20180092772 A1) as applied to claims 6 and 16 above, and further in view of Yamada (US 20180168862 A1).
Regarding Claim 9, Browka in view of Mosalam teaches the apparatus of claim 6. However both fail to teach wherein the housing further comprises a swing arm that is configured to receive the cartridge and move with the cartridge between the first receptacle and the second receptacle.  Yamada teaches an ocular instillation assisting device (abstract) comprising the housing  further comprises a swing arm (lever, 30)  that is configured to receive the cartridge (container, 10) and move with the cartridge between the first receptacle and the second receptacle (paragraph 0052) (figure 1) .  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the housing disclosed by Browka in view of Mosalam to include a lever arm similar to that disclosed by Yamada so that the cartridge may be adjusted within the device (Yamada, paragraph 0051).

Regarding Claim 19, Browka in view of Mosalam teaches the method of claim 16. However both fail to teach wherein the housing Further comprises a swing arm.
Yamada teaches the method further comprising: positioning the cartridge (10) within the swing arm (30): and moving the swing arm (30) from a first rotational position to a second rotational position (paragraph 0051), wherein in the first rotational position the cartridge is positioned within the first receptacle, and wherein in the second rotational position, the cartridge is positioned within the second receptacle (paragraph 0051). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the housing disclosed by Browka in view of Mosalam to include a lever arm similar to that disclosed by Yamada so that the cartridge may be adjusted within the device (Yamada, paragraph 0051).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20070012729 A1, US 20170165108 A1, and US 20150328044 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE ELIZABETH STRACHAN whose telephone number is (571)272-7291. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tanya Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1115.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATE ELIZABETH STRACHAN/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ANDREW J MENSH/Primary Examiner, Art Unit 3781